Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The response filed April 12, 2022 in response to the Office Action of January 19, 2022 is acknowledged and has been entered.  
2.	Claims 1-11 are currently being examined.
3.	Applicant’s amendments,  arguments and filing of a terminal disclaimer have overcome the objections and rejections recited in the Office Action of January 19, 2022, which are withdrawn.
4.	This application is in condition for allowance except for the following formal matters: 
Specification
5.	The disclosure is objected to because of the following informalities:  The Sequence Listing was submitted electronically as a text file; thus, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.
Conclusion
	6.	Claims 1-11 are allowed. 
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
8.	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642